PER CURIAM.
The appellant moved that the appeal in 'this case and the case be dismissed, and that the costs of the entire case be taxed against the appellees; grounds stated in the motion showing that after the appeal was taken the cause became moot because of the decision rendered by the Supreme Court of the United States on January 5, 1931, in the ease of Florida v. United States, 282 U. S. 194, 51 S. Ct. 119, 75 L. Ed. 291. The appellees raised no objection to the granting of the motion except in so far as it sought to have costs taxed against them. A rule of this court (rule XXXI, subd. 1) provides: “In all eases where any suit shall be dismissed in this court, except where the dismissal shall be for want of jurisdiction, costs shall be allowed to the appellee, unless otherwise agreed by the parties.” The motion does not show that the case is within an exception stated in the rule. The rule is broad enough in its terms to cover the dismissal of a cause which became moot after the appeal was taken. The rule having been adopted, exaction of compliance with it *634reasonably is to be expected by litigants. Green v. Elbert, 137 U. S. 615, 11 S. Ct. 188, 34 L. Ed. 792. The appeal and tbe case are dismissed; the costs to be taxed against the appellant.